Citation Nr: 0212668	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  01-06 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Determination of a proper initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

(The issue of determination of a proper initial rating for 
residuals of a shell fragment wound of the right knee will be 
the subject of a later decision.)  

(The issue of determination of a proper initial rating for 
residuals of a shell fragment wound of the left knee will be 
the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and an associate

ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
September 1957, and from June 1959 to November 1973.  

This matter arises from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for PTSD, and 
assigned an initial 30 percent rating, effective from July 
12, 1999.  The veteran appealed that decision, contending in 
substance, that the severity of his PTSD disability warranted 
assignment of a disability evaluation in excess of the 
initially assigned 30 percent evaluation.  The case has now 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  

The Board is currently undertaking further development with 
respect to the issues of determination of proper initial 
ratings for residuals of shell fragment wounds of the left 
and right knees, both currently assigned noncompensable 
evaluations, pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the development is completed, 
the Board will provide notice of development as required by 
the Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903)).  After 
giving the required notice, the Board will prepare separate 
decisions addressing those issues.  

As a preliminary matter, the Board notes that a statement of 
the case (SOC), addressing the above-captioned issues, was 
provided in June 2001.  The veteran's substantive appeal was 
received shortly thereafter, also in June 2001.  The 
veteran's appeal was subsequently certified to the Board 
pursuant to a VA Form-8, dated in November 2001.  Following 
certification to the Board, additional medical evidence 
consisting of clinical treatment records was received from a 
local VA medical center (VAMC) in April 2002.  While much of 
the evidence is duplicative of evidence already associated 
with the claims file and has been previously considered, at 
least some of the newly submitted clinical treatment records 
have not been considered by the RO, and are pertinent to the 
issues currently on appeal.  The RO did not issue a 
supplemental statement of the case (SSOC) addressing the 
newly received evidence.  In any event, a personal hearing 
was subsequently conducted at the RO by the undersigned Board 
member in May 2002.  At the personal hearing, the veteran 
submitted two lay affidavits attesting to stressors he 
experienced in combat in Vietnam.  As service connection for 
PTSD has been established, however, such affidavits are not 
relevant to this appeal which involves entitlement to an 
increased initial rating for PTSD.  

The Board observes that changes to 38 C.F.R. § 19.31 provide 
that an SSOC is not required if the Board "obtains 
additional pertinent evidence on its own or if additional 
evidence is received by the agency of original jurisdiction 
(AOJ) after the appeal has been certified and transferred to 
the Board."  66 Fed. Reg. 40,942, 40,944 (Aug. 6, 2001).  
Here, the veteran's appeal was certified to the Board in 
November 2001, well before the additional evidence was 
received from the VAMC in April 2002.  Moreover, the Board 
finds that when the personal hearing was conducted before the 
undersigned Board member in May 2002, the Board 
constructively took possession of the case at that point.  
Accordingly, the Board finds that pursuant to the amended 
provisions of 38 C.F.R. § 19.31, the Board is not required to 
remand the case to the RO for issuance of an SSOC.  In 
addition, as the two lay affidavits are not pertinent to the 
issues on appeal, and hence do not have any impact on the 
outcome of this case, it is likewise unnecessary to obtain a 
waiver of AOJ consideration of such evidence.  The Board will 
therefore proceed with its review of the veteran's appeal at 
this time.  



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue of determination of a 
proper initial rating for PTSD.  

2.  The veteran's service-connected PTSD is objectively shown 
to involve symptomatology most consistent with occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and some 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSION OF LAW

The criteria for assignment of an initial 50 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic Code 9411 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that the initially assigned 30 
percent evaluation for his PTSD does not adequately 
contemplate the severity of that disability.  Accordingly, he 
seeks an initial rating in excess of 30 percent.  In such 
cases, the VA has a duty to assist the veteran in developing 
facts which are pertinent to such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issues addressed here.  The Board finds that 
although the RO did not have the benefit of the explicit 
provisions of the VCAA when the case was first adjudicated, 
the veteran has nevertheless been provided with adequate 
notice of the evidence needed to substantiate his claim for 
entitlement to an initial rating in excess of 30 percent for 
PTSD.  The veteran has also been provided with notice of what 
evidence the VA would obtain, and the evidence he was to 
provide.  In that regard, the Board concludes that the 
discussions as contained in the initial rating decision, in 
the subsequent SOC, and in correspondence to the veteran 
dated in August 1999, November 1999, January 2001, and 
October 2001, have provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim.  The Board finds that 
such documents are essentially in compliance with the VA's 
revised notice requirements.  Accordingly, the Board finds 
that the VA does not have any further outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all clinical treatment 
records as identified by the veteran.  To that end, with 
respect to the issue addressed here, the Board concludes that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable disposition of the issue 
of entitlement to an increased initial rating for PTSD has 
been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
clinical treatment records, the report of a VA rating 
examination, and personal statements made by the veteran in 
support of his claim.  In addition, the veteran presented 
testimony at a personal hearing before the undersigned Board 
member at the RO in May 2002.  

Further, in light of the conclusions reached by the examining 
and treating physicians in connection with the claim at issue 
here, the Board concludes that scheduling the veteran for an 
additional rating examination would result in unnecessary 
delay, and would not add anything of substance to the 
evidentiary record.  The Board is unaware of any additional 
relevant evidence which is available in connection with this 
claim, and concludes that all reasonable efforts have been 
made by the VA to obtain the evidence necessary to 
substantiate the veteran's claim for an increased initial 
rating for PTSD.  Accordingly, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  

Historically, service connection for PTSD was established by 
a March 2000 rating decision, and an initial 30 percent 
evaluation was assigned, effective from July 12, 1999.  As 
noted, the veteran submitted a timely appeal with respect to 
that decision, contending that the initially assigned 30 
percent evaluation did not adequately reflect the severity of 
his now service-connected PTSD.  This appeal followed, and as 
noted, the veteran contends that he should be assigned an 
initial evaluation in excess of 30 percent for his PTSD.  The 
case is now before the Board.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2001).  In addition, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  

PTSD is evaluated under the provisions set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  Pursuant to those 
criteria, a 30 percent evaluation is contemplated for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  

Assignment of a 50 percent evaluation is predicated upon a 
showing of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week, 
difficulty in understanding complex commands; impairment of 
short- or long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances in 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).  

Clinical treatment records dating from April 1997 through 
April 2002 disclose that the veteran received outpatient 
treatment for PTSD during that period.  The veteran indicated 
that he had been married for 42 years and had three children 
of that marriage.  He generally denied experiencing any legal 
or sexual problems due to PTSD.  He did complain of 
experiencing intrusive thoughts, recurrent nightmares, 
irritability, exaggerated startle response, and 
hypervigilance.  The veteran also indicated that he had 
retired from the military after 22 years of service, and had 
worked in a number of capacities including various civil 
service positions, as a truck driver, and with a tax 
accounting firm for one year.  He offered that he was then 
currently retired.  The veteran denied seeing any mental 
health professionals prior to October 1999.  

In October 1999 during the course of a psychological 
assessment, the veteran offered that he experienced trouble 
staying asleep, and did not have a great deal of energy, and 
had little motivation.  He stated that while visiting with a 
number of friends with whom he had served in Vietnam, he was 
advised that he might have PTSD.  He indicated that he had 
lost interest in bowling, and currently spent most of his 
time in his house.  According to the veteran, he sometimes 
cried, and occasionally had a death wish with suicidal 
thoughts, but acknowledged that he did not have any plan to 
commit suicide.  He stated that he slept with a gun.  He also 
denied experiencing delusions or hallucinations.  The 
evaluating psychiatrist observed the veteran to be alert, 
fully oriented, and with a reactive mood.  He indicated that 
the veteran appeared to be sad and anxious at times, although 
he was cooperative and did not demonstrate agitation or 
threatening behavior during the interview.  Suicidal or 
homicidal ideation were not found to be present.  Cognitive 
functions were found to be within normal limits, and judgment 
was deemed to be fair.  The examiner concluded with Axis I 
diagnoses of PTSD and dysthymia, and assigned an Axis V 
global assessment of functioning (GAF) score of 45.  As set 
forth in the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV), a GAF score of 45 is suggestive of serious 
symptoms of a psychiatric disorder (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

A subsequent treatment note dated in February 2000 shows that 
the veteran's symptoms had improved with medication, and he 
was able to sleep much better.  At that time, he was observed 
to be alert, oriented, and had what was described as a better 
range of affect and mood.  No psychosis or homicidal or 
suicidal ideation were present, and there was no agitation 
indicated.  The treating physician noted that there had been 
some improvement of the veteran's mood, but he nonetheless 
continued the Axis V GAF score of 45.  A treatment note dated 
in March 2000 indicates that the veteran underwent a battery 
of psychological testing which disclosed some considerable 
distress with moderate to severe PTSD.  Such PTSD was noted 
to have been causing some impairment in his social, 
interpersonal, and occupational areas of functioning.  In May 
2000, the veteran was noted to have been driving in another 
state, when his vehicle struck a deer.  Such incident 
triggered increased symptoms of PTSD, and the treating 
psychiatrist continued with an assigned Axis V GAF score of 
45.  A subsequent treatment note dated in August 2000 shows 
that the veteran's symptoms were "improving slowly" and the 
assigned Axis V GAF score remained 45.  The remaining 
treatment records show that the veteran's symptoms and 
assigned GAF score of 45 remained relatively constant.  It 
was noted, however, that the veteran's physical activities 
were limited due to arthritis and other physical complaints, 
although in August 2001 the veteran's symptoms apparently 
increased in severity, and he was assigned an Axis V GAF 
score of 40 at that time.  Under the criteria found in DSM-
IV, a GAF score of 40 is suggestive of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

In February 2001, the veteran underwent a VA rating 
examination to evaluate the severity of his service-connected 
PTSD.  The report of that examination shows that the veteran 
had retired from the military after some 23 years of service, 
and was married with three children, and a number of 
grandchildren.  The examiner noted that the veteran had not 
been afforded a VA rating examination previously, but 
observed that the veteran received outpatient treatment every 
three months, and that he had not undergone hospitalization 
related to his PTSD.  According to the veteran he had tried 
to work in a nationally known tax accounting firm for a year, 
but was unable to handle the stress of such employment.  In 
addition, he indicated that he had worked as a military 
instructor in local schools, but no longer engaged in such 
activity.  At that time, the veteran indicated that his 
activities were limited to caring for his elderly mother.  
The veteran reported that his appetite was good, with normal 
sexual function, and that his sleeping was satisfactory when 
taking medication.  According to the veteran, he would 
typically sleep for eight or nine hours per night.  He 
reported experiencing occasional dreams approximately once 
per week, and that he would get up and "check the 
perimeter."  The veteran indicated that he still experienced 
flashbacks from noises such as helicopters or fireworks.  The 
veteran explained that he dealt with stress by isolating 
himself, and that he did not have friends.  The veteran 
indicated that he enjoyed his "war buddies," however.  In 
addition, he offered that he would become depressed and cry 
without much relief.  He reported experiencing passing 
thoughts of suicide, but had not made any such attempts.  
According to the veteran, he was looking forward to an 
upcoming reunion with his war buddies.  The examiner noted 
that the veteran was able to provide the correct date, and 
the presidents sequentially, although he became confused when 
asked about the current state governor.  The veteran was 
shown to be able to handle similarities and proverbs well, 
and he was able to recall three of three items that he had 
been asked to remember.  The examiner observed that the 
veteran enjoyed discussing his wartime experiences.  Further, 
the veteran was observed to be neat and casual in dress and 
appearance.  He was found to be cooperative, goal-oriented, 
and oriented as to time, place, and person.  He also was 
noted to have a sense of humor.  Affect disclosed moderate 
tension and anxiety, and mood showed moderate depression.  
There was no evidence of psychosis, delusions, or 
hallucinations.  Intellect was described as average, and 
memory and judgment were described as good.  Insight, 
however, was characterized as "some."  The examiner 
concluded with an Axis I diagnosis of chronic PTSD and 
offered an Axis V GAF score of 60.  Under the criteria shown 
in DSM-IV, a GAF score of 60 is suggestive of moderate 
symptoms of a psychiatric disorder (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

At his personal hearing before the undersigned Board member 
of May 2002, the veteran testified that he took daily 
medication for his PTSD, and that he was able to sleep for 
seven or eight hours per night with the assistance of such 
medication.  He offered that he experienced nightmares every 
other night and that he experienced flashbacks triggered by 
loud noises such as helicopters or fireworks.  The veteran 
testified that he had last worked some three years previously 
at a large nationally known tax accounting firm for 
approximately one full tax season, but that he had to quit 
because he was unable to handle the stress of that particular 
job.  With respect to PTSD, the veteran explained that after 
he had been diagnosed with that disability, he underwent 
outpatient therapy once every three months, and was not yet 
considered to be prepared to participate in group therapy 
because he did not like to be around other people.  According 
to the veteran, his daily routine consisted of arising in the 
morning, having breakfast, and then working on crossword or 
picture puzzles.  Afterwards, he would prepare dinner for his 
wife when she would return home from work.  The veteran 
testified that he did not venture out beyond his house a 
great deal, and did not visit local bars or other such 
establishments, although he did indicate that he would assist 
his wife with shopping.  He offered that he did not like 
crowds or enclosed spaces.  The veteran's associate testified 
that the veteran had a somewhat large library dedicated to 
Vietnam.  According to the veteran's associate, he had known 
the veteran since they served together in Vietnam, and that 
following the war, the veteran's personality had changed 
drastically.  The associate offered that while the veteran 
was once very socially active, he would now remain on the 
periphery of any social gathering, and tended to ruminate 
about Vietnam.  The associate offered that he had encouraged 
the veteran to seek help regarding PTSD, because his only 
activity involved sitting at home and reading books about the 
war.  The veteran testified that following his active 
service, he worked as a truck driver and as a member of a 
security force guarding chemical weapons in the western 
desert.  In addition, he offered that he had worked with the 
civil service performing some sort of unstated duties with 
IBM machines.  With respect to his job with the tax 
accounting firm, the veteran testified that he had been 
employed as an office manager, but after the tax season, he 
elected not to return due to the pressure of the duties 
involved in such employment.  He indicated that he now looked 
after his elderly mother, and occasionally took her to the 
hospital.  He stated that he did not socialize with anyone 
other than his wife, and that he did not like to be around 
unfamiliar people.  

The Board has evaluated the foregoing, and after applying the 
relevant rating criteria to the evidence of record, finds 
that the evidence supports assignment of an initial 50 
percent evaluation for the veteran's PTSD.  Initially, the 
Board notes that the veteran served with distinction in both 
Korea and Vietnam, and that at least one of his Bronze Star 
Medals awarded for valor may be upgraded to a Silver Star 
Medal due to the veteran's extraordinary actions and bravery 
shown in combat.  The two lay affidavits he submitted at the 
time of his personal hearing, while describing the 
circumstances in which the veteran found himself in combat in 
Vietnam, do not bear on the issue at hand, namely the current 
severity of his PTSD disability.  Such lay affidavits would 
be very useful in substantiating a claim for service 
connection for PTSD.  Since, however, service connection for 
that disability has already been established, the points 
raised in those affidavits are now moot with respect to the 
issue being addressed here.  

In any event, the veteran has clearly been shown to be 
significantly impaired by his PTSD in both his personal and 
professional life.  Due to that disability, he has been shown 
to have lost interest in a number of activities in which he 
was formerly involved, and he apparently engages in isolative 
behavior.  While he has been assigned Axis V GAF scores of 40 
and 45 by his treating psychiatrist, however, the veteran's 
objectively demonstrated symptomatology does not appear to be 
consistent with the level of disability contemplated by such 
scores.  The veteran has not, for example, been objectively 
shown to experience any impairment in reality testing or 
communication, and does not appear to experience major 
impairment in judgment or thinking.  

The Board notes that it is somewhat unclear as to the extent 
to which the veteran experiences suicidal ideation, and he 
does not appear to engage in any obsessional rituals which 
interfere with his occupational or social functioning.  Such 
appears to be due, rather, to his isolative tendencies and 
desire to avoid others.  The Board also notes that while the 
veteran's demonstrated symptomatology as reflected in the 
clinical treatment records and in the report of the February 
2001 VA rating examination report are consistent with each 
other, his assigned Axis V GAF scores of 40-45 and of 60 
reflect a significant disparity in assessments of his 
functional ability.  The Board finds, therefore that after 
reviewing the clinical findings offered by the treating and 
examining physicians, the Axis V GAF score suggesting 
moderate impairment due to PTSD is more consistent with his 
objectively manifested symptomatology.  

In any event, the Board finds that the veteran has been shown 
to experience a moderate degree of occupational and social 
impairment due to his PTSD, as reflected by his isolative 
behavior, depression, and loss of interest in leisure 
activities.  He has not, however, been shown to experience an 
inability to understand complex commands, and his memory has 
consistently been shown to be intact.  Even so, while all of 
the criteria for assignment of a 50 percent evaluation have 
not been met, the Board finds that given the veteran's 
overall disability picture, the evidence does support 
assignment of an initial 50 percent evaluation under 
Diagnostic Code 9411.  

The Board also finds that the preponderance of the evidence 
is against assignment of an initial disability evaluation in 
excess of 50 percent for PTSD.  While the veteran does 
experience occupational and social impairment in most areas, 
he has not been objectively shown to experience such 
functional impairment caused by suicidal ideation, 
obsessional rituals, illogical speech, or impaired impulse 
control to the degree contemplated for assignment of a 70 
percent evaluation.  In that regard, the Board notes that the 
veteran has been retired from several occupations, has 
maintained his relationship with his wife of many years, and 
maintains friendships with a number of former colleagues with 
whom he served in the military.  In addition, he regularly 
drives his mother to the local hospital, and is able to take 
care of her.  The Board considers the criteria for assignment 
of a 70 percent evaluation as contemplating a disability 
picture such that the veteran would not be able to engage in 
such activities.  Accordingly, the Board finds that 
assignment of an initial evaluation of a 70 percent rating is 
not warranted here.  

Therefore, based on the foregoing, the Board finds that the 
severity of the veteran's symptomatology related to PTSD 
exceeds the criteria contemplated for assignment of a 30 
percent disability evaluation.  His overall disability 
picture has been shown to be more consistent with the 
criteria for assignment of an initial 50 percent evaluation 
for PTSD.  Accordingly, to that extent, the veteran's appeal 
is granted.  

The Board's determination that the veteran's disability 
picture warrants assignment of an initial 50 percent 
disability evaluation for PTSD, does not preclude it from 
also considering his claim on an extraschedular basis.  The 
potential application of 38 C.F.R. § 3.321(b)(1) (2001) has 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  The Board has carefully considered the 
veteran's contentions in this case.  There has, however, been 
no showing that the service-connected PTSD has caused marked 
interference with employment, beyond that discussed above, 
has necessitated frequent (or any) periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  The Board 
observes that the veteran has not undergone any inpatient 
treatment for his PTSD, and while he has been shown to 
experience difficulty in retaining steady employment, he has 
been shown to remain capable of performing his routine tasks 
of daily living.  The Board does not dispute that the veteran 
experiences difficulty with maintaining personal 
relationships outside of his marriage and with major 
depression.  Even so, such symptomatology has been taken into 
consideration in the decision to assign an initial 50 percent 
evaluation for his PTSD.  In other words, the Board finds 
that the regular schedular standards contemplate the 
symptomatology shown.  

The Board also finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher ratings for the veteran's PTSD.  
The Board has not, however, found that disability to be of 
such degree of severity as to warrant assignment of an 
initial disability rating in excess of 50 percent on a 
schedular basis.  Likewise then, referral for an 
extraschedular evaluation is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of an initial 50 
percent evaluation for PTSD is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

